Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between Freshpet, Inc., a
Delaware corporation (the “Company”), and William B. Cyr (the “Executive”), is
dated as of July 27, 2016.

In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the Executive agree as follows:

1.Representations and Warranties.  The Executive represents and warrants to the
Company that the Executive is not bound by any restrictive covenants and has no
prior or other obligations or commitments of any kind that would in any way
prevent, restrict, hinder or interfere with the Executive’s acceptance of
continued employment or the performance of all duties and services hereunder to
the fullest extent of the Executive’s ability and knowledge.  The Executive
agrees to indemnify and hold harmless the Company for any liability the Company
may incur as the result of the existence of any such covenants, obligations or
commitments.

2.Term of Employment.  The Company will employ the Executive and the Executive
accepts employment by the Company on the terms and conditions herein contained
for a period beginning on September 6, 2016 (the “Effective Date”) and ending as
provided in Section 5 (the “Employment Period”).

3.Duties and Functions.

(a)(1)The Executive shall be employed as the Chief Executive Officer of the
Company.  The Executive shall report solely and directly to the Board of
Directors (the “Board”).  In addition, during the Employment Period and so long
as the Executive remains the Company’s Chief Executive Officer, the Board will
nominate the Executive for election and/or re-election as a member of the Board
at the expiration of the then current term; provided that the foregoing will not
be required to the extent prohibited by applicable legal or regulatory
requirements.  So long as the Executive remains an employee of the Company, the
Executive’s service on the Board will be without any additional compensation.

(2)The Executive agrees to undertake the duties and responsibilities
commensurate with the position of the Chief Executive Officer, which may
encompass different or additional duties as may, from time to time, be
reasonably assigned by the Board, and the duties and responsibilities undertaken
by the Executive may be reasonably altered or modified from time to time by the
Board, so long as that Executive’s responsibilities as the Chief Executive
Officer are not materially reduced, and the Executive’s reporting relationship
is not materially altered or modified in an adverse way.

(b)During the Employment Period, the Executive will devote the Executive’s full
business time and efforts to the business of the Company.  The Executive may
engage in non-competitive business or charitable activities for reasonable
periods of time each month so long as such activities do not interfere with the
Executive’s responsibilities under this Agreement.  In addition, the Executive
may, with the prior written consent of the Board (not to

 

--------------------------------------------------------------------------------

 

be unreasonably withheld), serve on the board of directors of up to two (2)
non-profit organizations whose purposes are unrelated to the business of the
Company and selected by the Executive, and up to one (1) non-competitive for
profit organization, so long as such activities do not interfere with the
Executive’s responsibilities under this Agreement. 

4.Compensation.

(a)Base Salary:  As compensation for the Executive’s services hereunder, during
the Executive’s employment as the Chief Executive Officer, the Company agrees to
pay the Executive a base salary at the rate of $600,000 per annum, payable in
accordance with the Company’s normal payroll schedule (which will be no less
frequently than one-twelfth of the annual salary amount during each calendar
month, which normal payroll schedule shall be the “Normal Payment
Schedule”).  The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.  In no event shall the Executive’s
base salary be reduced below the Executive’s current base salary (or, subsequent
to any increases, below the Executive’s then current base salary, which then
current base salary shall be referred to herein as the “Base Salary”).  The
Executive’s Base Salary shall be subject to annual review, based on corporate
policy and contributions made by the Executive to the Company.

(b)Participation in Stock Option Program:  The Executive shall be eligible to
participate in the Company’s equity incentive programs, as such programs may
exist on the date hereof or from time to time hereafter.

(c)Other Expenses:  In addition to the compensation provided for above, the
Company agrees to pay or to reimburse the Executive during the Executive’s
employment for all reasonable, ordinary, and necessary, properly vouchered,
client-related business or entertainment expenses incurred in the performance of
the Executive’s services hereunder in accordance with Company policy in effect
from time to time.  The Executive shall submit vouchers and receipts for all
expenses for which reimbursement is sought.  

Any reimbursements or in-kind benefits to be provided pursuant to this Agreement
that are taxable to the Executive shall be subject to the following
restrictions:  (a) each reimbursement must be paid no later than the last day of
the calendar year following the Executive’s tax year during which the expense
was incurred; (b) the amount of expenses or in-kind benefits provided during a
tax year of the Executive may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other tax year of the
Executive; and (c) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(d)Vacation:  During each calendar year, the Executive shall be entitled to five
(5) weeks of vacation to be accrued and taken in accordance with Company policy
as in effect from time to time.

(e)Fringe Benefits:  In addition to the Executive’s compensation provided by the
foregoing, the Executive shall be entitled to the benefits available generally
to Company

2

 

--------------------------------------------------------------------------------

 

employees pursuant to, and subject to the terms of, Company programs, including,
by way of illustration, personal leave, paid holidays, sick leave,
profit-sharing, retirement, disability, dental, vision, group sickness, accident
or health insurance programs of the Company which may now or, if not terminated,
shall hereafter be in effect, or in any other or additional such programs which
may be established by the Company, as and to the extent any such programs are or
may from time to time be in effect, as determined by the Company.  

(f)Annual Bonus:  The Executive shall be eligible to participate in any annual
cash bonus plan as established by the Board (or a committee thereof) in its sole
discretion with an annual target bonus opportunity of at least 75% of the
Executive’s Base Salary (the “Target Bonus”) based on the achievement of
pre-established performance goals established by the Board (or a committee
thereof) in its sole discretion.  Any annual bonus payable hereunder shall be
paid on or before March 31 of the calendar year following the calendar year to
which such bonus relates or at the same time such annual bonuses are paid to
other senior executives of the Company, whichever occurs first (the “Payment
Date”), subject to the Executive’s continued employment with the Company through
the earlier of such dates (except as otherwise provided in Section 5
hereof).  Notwithstanding anything to the contrary contained herein, the
Executive shall receive a prorated annual bonus in respect of calendar year
2016, which shall be calculated by multiplying the Target Bonus in respect of
calendar year 2016 (i.e., $450,000) by a fraction, the numerator of which is the
number of days beginning on the Effective Date through December 31, 2016 and the
denominator of which is three hundred sixty-six (366), which annual bonus shall
be payable on the Payment Date, subject to the Executive’s continued employment
with the Company through such Payment Date.

(g)Relocation:  The Executive shall relocate to the vicinity of the Company’s
current headquarters by January 1, 2019 (the “Relocation”).  In connection with
the Relocation, the Company shall pay or reimburse the Executive for the
reasonable moving and relocation expenses and costs, including transaction costs
(but not losses, fix-up costs or similar costs) involved with the sale of the
Executive’s current principal residence and the purchase of the Executive’s new
residence, not exceeding $35,000 in the aggregate.  All amounts payable under
this Section 4(g) shall be reimbursed only during the Employment Period and
subject to the Executive’s presentment to the Company of appropriate
documentation and shall be subject to the limitations and procedures set forth
in the Company’s relocation program as in effect from time to time.  To the
extent the amounts payable under this Section 4(g) constitute taxable income to
the Executive, such amounts shall be grossed-up so that the after-tax amount
received by the Executive is equal to the amounts provided herein.

(h)Stock Ownership Guidelines:  No later than on the fifth anniversary of the
Effective Date and at all times thereafter during the Employment Period, the
Executive shall hold shares of the Company’s common stock equal in value to at
least four (4) times the Executive’s Base Salary on or prior to the fifth
anniversary of the Effective Date, calculated based on the “Fair Market Value”
(as defined under the Company 2014 Omnibus Incentive Plan (the “Incentive
Plan”)) of the Company’s common stock (the “Stock Ownership Requirement”).  If
the Executive reaches the Stock Ownership Requirement but thereafter fails to
meet the Stock Ownership Requirement as a result of the decline in value of the
common stock, the Executive

3

 

--------------------------------------------------------------------------------

 

shall have a period of twelve (12) months within which to increase his stock
ownership to meet the Stock Ownership Requirement.  For purposes of determining
whether the Executive has met the Stock Ownership Requirement, stock ownership
shall be measured by (1) shares owned individually, either directly or
indirectly, by the Executive, (2) shares owned jointly with the Executive, or
separately by spouse, domestic partner and/or minor children, either directly or
indirectly, and (3) shares underlying vested stock unit awards held by the
Executive.  Until the Executive meets the requirements of this Section 4(h), the
Executive shall be required to retain at least fifty percent (50%) of the
Executive’s vested stock options granted to the Executive pursuant to the
Incentive Plan or otherwise. 

5.Employment Period; Termination.

(a)The Executive’s employment under this Agreement shall continue unabated until
terminated by either party pursuant to the terms of this Agreement.

(b)The Employment Period shall continue until terminated upon the earlier to
occur of the following events:  (i) the close of business on the first
anniversary of the Effective Date (the initial one (1) year term of this
Agreement shall be referred to herein as the “Initial Term”) or (ii) the death
or Permanent Disability (as defined in Section 5(f)) of the Executive or other
termination event described in this Section 5, provided, however, that, on the
first anniversary of the Effective Date, and on every subsequent annual
anniversary, and unless either party has given the other party written notice at
least ninety (90) days prior to the such anniversary date, the term of this
Agreement and the Employment Period shall be renewed for a term ending one (1)
year subsequent to such date (each such one-year term shall be referred to
herein as a “Renewal Term”), unless sooner terminated as provided herein.  For
the purposes of this Agreement, the Initial Term and each Renewal Term shall
collectively be referred to as the “Employment Period.”

(c)Notwithstanding the provisions of Sections 5(a) and (b) above, the Executive
may terminate the employment relationship at any time for any reason by giving
the Company written notice at least thirty (30) days prior to the effective date
of termination.  Unless otherwise provided by this Section, all compensation and
benefits paid by the Company to the Executive shall cease upon the Executive’s
last day of employment; provided, however, that if the Executive terminates the
Executive’s employment for “Good Reason” pursuant to the terms and conditions
set forth below, (i) the Executive shall receive all Base Salary accrued but
unpaid as of the date of termination; (ii) the Company shall reimburse the
Executive for all reimbursable expenses described in Section 4(c) incurred by
the Executive prior to termination but not yet paid (together with clause (i),
the “Accrued Benefits”); (iii) the Company will continue to pay the Executive an
amount equal to one and one-half times (1.5x) the sum of the Executive’s Base
Salary and Target Bonus (the “Severance Amount”) pursuant to the Normal Payment
Schedule for a period of eighteen (18) months from the effective date of
termination (the “Severance Period”); (iv) the Company shall pay the Executive
any earned but unpaid annual bonus described in Section 4(f) relating to the
calendar year prior to the calendar year in which the effective date of
termination occurs (the “Prior Year’s Bonus”); and (v) the Company will pay the
premiums for continuation of group health coverage for the Executive (including
the

4

 

--------------------------------------------------------------------------------

 

Executive’s eligible dependents) under the Company’s plans under COBRA at the
active employee rates and subject to the Executive’s timely election of COBRA
beginning on the date of the Executive’s Separation from Service (as defined in
Internal Revenue Code Section 409A) for the Severance Period (the “Continued
Health Insurance”) (collectively, items (i) through (v) are referred to herein
as the “Severance Benefits”).  The Company may include the premiums for the
Continued Health Insurance in the Executive’s taxable income to the extent the
Company determines is necessary to comply with legal and regulatory requirements
or guidance.  Notwithstanding the foregoing, in the event that providing the
Continued Health Insurance would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable), the parties hereby agree to negotiate in good faith to modify the
Continued Health Insurance in such manner as to avoid the imposition of such
excise taxes while also maintaining, to the maximum extent reasonably possible,
the original intent and economic benefits to the Executive and the Company under
this Section 5(c).  The Executive acknowledges and agrees that the
non-competition and non-solicitation restrictions set forth in Section 7 of this
Agreement will remain in full force and effect for the twenty four (24) month
period after the termination of the Executive’s employment under this section,
and the confidentiality and rights to inventions obligations established in
Sections 8 and 9 of this Agreement will survive the termination of this
Agreement pursuant to this section. 

For purposes of this Agreement, “Good Reason” is defined as any one of the
following: (i) Company’s material breach of any provision of this Agreement;
(ii) any material adverse change in the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, or any other action by the Company made without the
Executive’s permission (other than a change due to the Executive’s Permanent
Disability or as an accommodation under the Americans With Disabilities Act)
which results in: (A) a diminution in any material respect in the Executive’s
position, authority, duties, responsibilities or compensation, which diminution
continues in time over at least thirty (30) days, such that it constitutes an
effective demotion; or (B) a material diversion from the Executive’s performance
of the functions of the Executive’s position (including but not necessarily
limited to the Executive’s authority to hire, direct, and/or fire employees, the
Executive’s authority to oversee the general direction and focus of the
Company), excluding for this purpose material adverse changes made with the
Executive’s written consent or due to the Executive’s termination for Cause or
termination by the Executive without Good Reason; or (iii) following the
Relocation, relocation of the Company’s headquarters to a location which
requires the Executive to travel more than thirty (30) additional miles from the
Executive’s residence than the Executive must already travel to arrive at the
Company’s headquarters without the Executive’s written consent; provided,
however, that it shall not constitute Good Reason unless the Executive shall
have provided the Company with written notice of its alleged actions
constituting Good Reason (which notice shall specify in reasonable detail the
particulars of such Good Reason) within ninety (90) days following the first
occurrence of such event and Company has not cured any such alleged Good Reason
within thirty (30) days of Company’s receipt of such written notice.  The
Executive must actually terminate employment within thirty (30) days following
the expiration of the Company’s cure period set forth above.  For the avoidance
of doubt, a

5

 

--------------------------------------------------------------------------------

 

termination of the Executive’s employment as a result of a non-renewal of this
Agreement by the Executive pursuant to Section 5(b)) shall be deemed a voluntary
resignation without Good Reason for all purposes hereunder.

 

(d)If the Executive’s employment is terminated for “Cause,” the Executive shall
not be entitled to receive severance pay.  In such case, the Executive shall
receive the Accrued Benefits; provided, that solely in the event (i) the Company
failed to pay the Executive the Prior Year’s Bonus by March 31 of the calendar
year in which the Executive’s termination for Cause occurs and (ii) the
Executive’s termination for Cause occurs after such March 31, the Executive
shall receive the Prior Year’s Bonus (to the extent the Prior Year’s Bonus
remains unpaid as of the termination of employment) in addition to the Accrued
Benefits.  As used in this Agreement, the term “Cause” shall include a
termination for (A) fraud (including but not limited to any acts of embezzlement
or misappropriation of funds); (B) serious dereliction of fiduciary obligation;
(C) conviction of a felony, plea of guilty or nolo contendere to a felony charge
or any criminal act involving moral turpitude (which, through lapse of time or
otherwise, is not subject to appeal); (D) repeatedly being under the influence
of drugs or alcohol (other than prescription medicine or other medically-related
drugs to the extent that they are taken in accordance with their directions)
during the performance of the Executive’s duties under this Agreement, or, while
under the influence of such drugs or alcohol, engaging in grossly inappropriate
conduct during the performance of the Executive’s duties under this Agreement;
(E) a refusal to substantially perform the Executive’s duties hereunder; (F)
willful misconduct or gross negligence; or (G) material breach of this Agreement
or a violation of the Company’s written code of conduct or other written policy,
both as provided to the Executive before the alleged breach, except in the event
of the Executive’s Permanent Disability as set forth in Section 5(f).  Anything
herein to the contrary notwithstanding, the Company shall give the Executive
written notice prior to terminating this Agreement or the Executive’s employment
based upon (B), (E), or (G) above, which notice shall set forth the exact nature
of the alleged conduct and the conduct required to cure such breach.  The
Executive shall have thirty (30) days from the giving of such notice within
which to cure.  The Executive acknowledges and agrees that the non-competition
and non-solicitation restrictions set forth in Section 7 of this Agreement will
remain in full force and effect for the twenty-four (24) month period after the
termination of the Executive’s employment under this section, and the
confidentiality and rights to inventions obligations established in Sections 8
and 9 of this Agreement will survive the termination of this Agreement pursuant
to this section.

 

(e)Upon sixty (60) days written notice, the Company shall retain the right to
terminate the Executive without Cause (which, for the avoidance of doubt, shall
include a non-renewal of this Agreement by the Company pursuant to Section
5(b)).  If the Executive’s employment is terminated by the Company without
Cause, the Executive shall receive the Severance Benefits.  The Company may
include the premiums for the Continued Health Insurance during the Severance
Period in the Executive’s taxable income to the extent the Company determines is
necessary to comply with legal and regulatory requirements or
guidance.  Notwithstanding the foregoing, in the event that providing the
Continued Health Insurance would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as

6

 

--------------------------------------------------------------------------------

 

amended, and the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable), the parties hereby agree to negotiate in
good faith to modify the Continued Health Insurance in such manner as to avoid
the imposition of such excise taxes while also maintaining, to the maximum
extent reasonably possible, the original intent and economic benefits to the
Executive and the Company under this Section 5(e).  The Executive acknowledges
and agrees that the non-competition and non-solicitation restrictions set forth
in Section 7 of this Agreement will remain in full force and effect for the
twenty-four (24) month period after the termination of the Executive’s
employment under this section, and the confidentiality and rights to inventions
obligations established in Sections 8 and 9 of this Agreement will survive the
termination of this Agreement pursuant to this section. 

 

(f)In the event of the Executive’s Permanent Disability during employment with
the Company, the Company may terminate this Agreement by giving thirty (30)
days’ notice to the Executive of its intent to terminate, and unless the
Executive resumes performance of the duties set forth in Section 3 within five
(5) days of the date of the notice and continues performance for the remainder
of the notice period, this Agreement shall terminate at the end of the thirty
(30) day period.  If the Executive is terminated pursuant to this Section 5(f),
(i) the Executive shall receive the Accrued Benefits and the Prior Year’s Bonus
(to the extent the Prior Year’s Bonus remains unpaid as of the termination of
employment); and (ii) the Company shall provide to the Executive the Continued
Health Insurance.  The Company may include the premiums for the Continued Health
Insurance during the Severance Period in the Executive’s taxable income to the
extent the Company determines is necessary to comply with legal and regulatory
requirements or guidance.  Notwithstanding the foregoing, in the event that
providing the Continued Health Insurance would result in the imposition of
excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable), the parties hereby agree to negotiate in
good faith to modify the Continued Health Insurance in such manner as to avoid
the imposition of such excise taxes while also maintaining, to the maximum
extent reasonably possible, the original intent and economic benefits to the
Executive and the Company under this Section 5(f).  “Permanent Disability” for
the purposes of this Agreement means the inability, due to physical or mental
ill health, to perform the Executive’s duties for one hundred eighty (180) days
during any one employment year, irrespective of whether such days are
consecutive, or one hundred twenty (120) consecutive days during any one
employment year.  In the event of any dispute under this Section, the Executive
shall submit to a physical examination by a licensed physician mutually
satisfactory to the Company and the Executive, the cost of such examination to
be paid by the Company, and the determination of such physician shall be
determinative.  The Executive acknowledges and agrees that the non-competition
and non-solicitation restrictions set forth in Section 7 of this Agreement will
remain in full force and effect for the twenty four (24) month period after the
termination of the Executive’s employment under this section, and the
confidentiality and rights to inventions obligations established in Sections 8
and 9 of this Agreement will survive the termination of this Agreement pursuant
to this section.

 

(g)This Agreement will terminate immediately upon the Executive’s death.  In
that event, the Company shall pay to the Executive’s estate the Accrued Benefits
and the Prior

7

 

--------------------------------------------------------------------------------

 

Year’s Bonus (to the extent the Prior Year’s Bonus remains unpaid as of the
termination of employment) and the Company shall not have any further liability
or obligation to the Executive, the Executive’s executors, heirs, assigns or any
other person claiming under or through the Executive’s estate. 

 

(h)The severance benefits under Section 5(c), 5(e) and 5(f) (other than the
Accrued Benefits) shall only be payable if the Executive delivers to the Company
and does not revoke a general release of claims in favor of the Company in
substantially the form attached on Exhibit A hereto, except if the Executive is
incapable of signing a release due to a Permanent Disability, in which case the
Executive shall not be required to deliver such a general release of
claims.  Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following
termination.  Notwithstanding the provisions of Section 5(c), 5(e) and 5(f), to
the extent that the payment of any severance amount subject to the release
requirement under this Section 5(h) constitutes “nonqualified deferred
compensation” for purposes of 409A (as defined in Section 17(d)), any such
payment scheduled to occur during the first sixty (60) days following
termination of employment shall not be paid until the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto.

 

(i)If it is determined that any payment or distribution in the nature of
compensation (as defined in Internal Revenue Code Section 280G(b)(2)) to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Parachute Payment”), would constitute an “excess parachute payment” as defined
in Internal Revenue Code Section 280G, then the Company shall pay to the
Executive whichever of the following gives the Executive the highest net
after-tax amount (after taking into account all applicable federal, state, local
and social security taxes): (i) the Parachute Payment, or (ii) the amount that
would not result in the imposition of excise tax on the Executive under Internal
Revenue Code Section 4999.  Any required reduction in the Parachute Payments
pursuant to the foregoing shall be accomplished solely by reducing the amount of
severance payment payable pursuant to Section 5 of this Agreement.  All
determinations to be made under this Section 5(i) shall be made by an
independent public accounting firm selected by the Company immediately prior to
an event giving rise to a potential Parachute Payment (the “Accounting Firm”),
which shall provide its determinations and any supporting calculations to both
the Company and the Executive within thirty (30) days after such event.  Any
such determination by the Accounting Firm shall be binding upon the Company and
the Executive.  All of the fees and expenses of the Accounting Firm in
performing the determinations referred to in this paragraph 5(i) shall be borne
solely by the Company.

6.Company Property.  All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
come into the Executive’s possession by, through or in the course of the
Executive’s employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the termination of the Executive’s employment, or any time at the Company’s
request, the Executive shall return to the Company all such property of the
Company.

8

 

--------------------------------------------------------------------------------

 

 

7.Non-Competition; Non-Solicitation.

(a)The Executive agrees that, in consideration of the Executive’s employment
with the Company pursuant to this Agreement, and other good and valuable
consideration, the receipt of which is hereby acknowledged, during the
Executive’s employment with the Company and for twenty four (24) months after
termination thereof, the Executive will not either on the Executive’s own behalf
or on behalf of any third party, except on behalf of the Company, directly or
indirectly (other than through the Executive’s ownership of equity interest in
the Company), as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than five percent (5%) of the
total outstanding stock of a publicly-held company), (i) engage in the
manufacture, sale or distribution of any pet food, whether dry, fresh,
refrigerated, frozen or raw; (ii) divert, take away, or attempt to divert or
take away, the business or patronage (with respect to products or services of
the kind or type developed, produced, marketed, furnished or sold by the
Company) of any of the Company’s clients, customers, vendors, business or
strategic partners, or accounts, or prospective clients, customers, vendors,
business or strategic partners, or accounts, that were contacted, solicited, or
served by the Executive while employed by the Company, or (iii) persuade any
client, customer, vendor, strategic or business partner, or account of the
Company to cease to do business, invest in, participate with, or otherwise work
with the Company, or to reduce the amount of business, investment, participation
or work that any such client, customer, vendor, or strategic or business partner
has customarily done or actively contemplates doing with the Company.

(b)During the Executive’s employment with the Company and for twenty four (24)
months after termination thereof, the Executive agrees that the Executive shall
not, except in the furtherance of the Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, aid or induce any employee, representative or agent of
the Company or any of its affiliates to leave such employment or retention or to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent.  An employee,
representative or agent shall be deemed covered by this Section 7(b) while so
employed or retained and for a period of twelve (12) months thereafter.

(c)If any restriction set forth in Section 7 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or geographic area, it shall be
interpreted to extend over the maximum period of time, range of activities or
geographic areas as to which it may be enforceable.

(d)The Executive acknowledges and agrees that the Company’s remedies at law for
a breach or threatened breach of any of the provisions of Section 7 or Section 8
would be inadequate and, in recognition of this fact, the Executive agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting

9

 

--------------------------------------------------------------------------------

 

any bond or other security, shall be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available,
without the necessity of showing actual monetary damages.  In the event of a
violation by the Executive of Section 7 or Section 8, any severance being paid
to the Executive pursuant to this Agreement or otherwise shall immediately
cease. 

(e)The provisions of Section 7 and Section 8 shall survive termination of this
Agreement.

8.Protection of Confidential Information.  The Executive agrees that all
information, whether or not in writing, relating to the business, technical, or
financial affairs of the Company and that is generally understood in the pet
food industry (and any other related or relevant industry) as being confidential
and/or proprietary information, is the exclusive property of the Company.  The
Executive agrees to hold in a fiduciary capacity for the sole benefit of the
Company all secret, confidential or proprietary information, knowledge, data, or
trade secret (“Confidential Information”) relating to the Company or any of its
affiliates or their respective clients, which Confidential Information shall
have been obtained during the Executive’s employment with the Company.  By way
of illustration, but not limitation, Confidential Information includes
information regarding the Company’s projects, methodologies, business or vendor
relationships, relationships with strategic or business partners,  and all
information and know-how (whether or not patentable, copyrightable or otherwise
able to be registered or protected under laws governing intellectual property)
owned, possessed, or used by the Company, including, without limitation, any
invention, existing or future product, formula, method, manufacturing techniques
and procedures, composition, compound, project, development, plan, market
research, vendor information, supplier information, customer lists or
information, apparatus, equipment, trade secret, process, research, reports,
clinical data, financial data, technical data, test data, know-how, computer
program, software, software documentation, source code, hardware design,
technology, marketing or business plan, forecast, unpublished financial
statement, budget, license, patent applications, contracts, joint ventures,
price, cost and personnel data, any trade names, trademarks or slogans, but
shall not include information that (i) is or becomes public knowledge through
legal means without fault by the Executive, (ii) is already public knowledge
prior to the signing of this Agreement, (iii) was available to the Executive on
a non-confidential basis prior to its disclosure by the Company, (iv) was
disclosed by the Executive in the performance of the Executive’s duties
hereunder, or (v) must be disclosed pursuant to applicable law or court order.  

 

The Executive agrees that the Executive will not at any time, either during the
Term of this Agreement or after its termination, except as reasonably necessary
in the scope and course of the Executive’s duties, disclose to anyone any
Confidential Information, or utilize such Confidential Information for the
Executive’s own benefit, or for the benefit of third parties without written
approval by an officer of the Company.  The Executive further agrees that all
memoranda, notes, records, data, schematics, sketches, computer programs,
prototypes, or written, photographic, magnetic or other documents or tangible
objects compiled by the Executive or made available to the Executive during the
Term of the Executive’s employment concerning the business of the Company and/or
its clients, including any copies of such

10

 

--------------------------------------------------------------------------------

 

materials, shall be the property of the Company and shall be delivered to the
Company on the termination of the Executive’s employment, or at any other time
upon request of the Company.

 

18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.”  Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. §
1833(b).  Accordingly, the parties to this Agreement have the right to disclose
in confidence trade secrets to federal, state, and local government officials,
or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law.  The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

 

9.Publicity.  Neither party shall issue, without consent of the other party, any
press release or make any public announcement with respect to this Agreement or
the employment relationship between them.  Following the Effective Date and
regardless of any dispute that may arise in the future, the Executive and the
Company jointly and mutually agree that they will not disparage, criticize or
make statements which are negative, detrimental or injurious to the other to any
individual, company or client, including within the Company.

 

10.Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, personal representatives, successors
and assigns.  In the event the Company is acquired, is a non surviving party in
a merger, or transfers substantially all of its assets, this Agreement shall not
be terminated and the transferee or surviving company shall be bound by the
provisions of this Agreement.  The parties understand that the obligations of
the Executive are personal and may not be assigned by the Executive.

11.Entire Agreement.  This Agreement contains the entire understanding of the
Executive and the Company with respect to employment of the Executive and
supersedes any and all prior understandings, written or oral.  This Agreement
may not be amended, waived, discharged or terminated orally, but only by an
instrument in writing, specifically identified as an amendment to this
Agreement, and signed by all parties.  By entering into this Agreement, the
Executive certifies and acknowledges that the Executive has carefully read all
of the provisions of this Agreement and that the Executive voluntarily and
knowingly enters into said Agreement.  

12.Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.  Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

11

 

--------------------------------------------------------------------------------

 

13.Governing Law and Submission to Jurisdiction.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New Jersey, without giving effect to the principles of conflicts of law
thereof. 

14.Notices.  Any notice provided for in this Agreement shall be provided in
writing.  Notices shall be effective from the date of service, if served
personally on the party to whom notice is to be given, or on the second day
after mailing, if mailed by first class mail, postage prepaid.  Notices shall be
properly addressed to the parties at their respective addresses or to such other
address as either party may later specify by notice to the other.

15.ARBITRATION.  THE PARTIES AGREE THAT ANY CONTROVERSY, CLAIM OR DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH THEREOF, EXCEPT AS
DISCUSSED HEREIN OR ARISING OUT OF OR RELATING TO THE EMPLOYMENT OF THE
EXECUTIVE, OR THE TERMINATION THEREOF, INCLUDING ANY STATUTORY OR COMMON LAW
CLAIMS UNDER FEDERAL, STATE, OR LOCAL LAW, INCLUDING ALL LAWS PROHIBITING
DISCRIMINATION IN THE WORKPLACE, SHALL BE RESOLVED BY ARBITRATION IN NEW JERSEY
IN ACCORDANCE WITH THE EMPLOYMENT DISPUTE RESOLUTION RULES OF
JAMS/ENDISPUTE.  THE PARTIES AGREE THAT ANY AWARD RENDERED BY THE ARBITRATOR
SHALL BE FINAL AND BINDING, AND THAT JUDGMENT UPON THE AWARD MAY BE ENTERED IN
ANY COURT HAVING JURISDICTION THEREOF.  THE PARTIES FURTHER ACKNOWLEDGE AND
AGREE THAT, DUE TO THE NATURE OF THE CONFIDENTIAL INFORMATION, TRADE SECRETS,
AND INTELLECTUAL PROPERTY BELONGING TO THE COMPANY TO WHICH THE EXECUTIVE HAS OR
WILL BE GIVEN ACCESS, AND THE LIKELIHOOD OF SIGNIFICANT HARM THAT THE COMPANY
WOULD SUFFER IN THE EVENT THAT SUCH INFORMATION WAS DISCLOSED TO THIRD PARTIES,
NOTHING IN THIS SECTION SHALL PRECLUDE THE COMPANY FROM GOING TO COURT TO SEEK
INJUNCTIVE RELIEF TO PREVENT THE EXECUTIVE FROM VIOLATING THE OBLIGATIONS
ESTABLISHED IN SECTIONS 7 THROUGH 9 OF THIS AGREEMENT.

16.Indemnification.  In the Executive’s capacity as a director, manager,
officer, or employee of the Company or serving or having served any other entity
as a director, manager, officer, or the Executive at the Company’s request, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent allowed by law, the Company’s charter and by-laws, from and against any
and all losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which the Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of the Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, unless in each of the foregoing cases, a court of competent
jurisdiction has finally determined that (i) the Executive did not act in good
faith and in a manner the Executive believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any

12

 

--------------------------------------------------------------------------------

 

criminal proceeding, had  reasonable cause to believe the Executive’s conduct
was unlawful, and (ii) the Executive’s conduct constituted gross negligence or
willful or wanton misconduct (and the Company shall also advance expenses as
incurred to the fullest extent permitted under applicable law, provided the
Executive provides an undertaking to repay advances if it is ultimately
determined that the Executive is not entitled to indemnification). The Company
shall advance all expenses incurred by the Executive in connection with the
investigation, defense, settlement or appeal of any civil or criminal action or
proceeding referenced in this Section, including but not necessarily limited to
legal counsel, expert witnesses or other litigation-related expenses.  The
Executive shall be entitled to coverage under the Company’s directors and
officers liability insurance policy in effect at any time in the future to no
lesser extent than any other officers or directors of the Company.  After the
Executive is no longer employed by the Company, the Company shall keep in effect
the provisions of this Section 16, which provision shall not be amended except
as required by applicable law or except to make changes permitted by law that
would enlarge the right of indemnification of the Executive.  Notwithstanding
anything herein to the contrary or in the Release Agreement described in Section
5(h), the provisions of this Section shall survive the termination of this
Agreement and the termination of the Employment Period for any reason. 

17.Miscellaneous.

(a)No delay or omission by either party in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by one party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

(b)The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(c)Any rights of the Executive hereunder shall be in addition to any rights the
Executive may otherwise have under written benefit plans or agreements of the
Company to which the Executive is a party or in which the Executive is a
participant, including, but not limited to, any Company sponsored written
employee benefit plans, stock option plans, grants and agreements.

18.Tax Matters.

(a)Section 409A Compliance:

(1)The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the

13

 

--------------------------------------------------------------------------------

 

applicable provision without violating the provisions of Code Section 409A.  In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Code Section 409A. 

(2)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  Notwithstanding anything to the contrary in this Agreement, if
the Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death, to the extent required
under Code Section 409A.  Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 18(a)(2) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

(3)For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(4)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered under seal, by its authorized officers or
individually, on the date first identified above.

 

FRESHPET, INC.:

 

 

 

/s/ Charles A. Norris

By: Charles A. Norris

Title: Chairman of the Board of Directors

 

 

WILLIAM B. CYR:

 

 

 

/s/ William B. Cyr

15

 

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE

I, William B. Cyr, in consideration of and subject to the performance by
Freshpet, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement dated as of July 27, 2016 (the
“Agreement”), the manner of payment and amount of which are restated and set
forth on Schedule A attached hereto, do hereby release and forever discharge as
of the date hereof the Company and its respective affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future directors,
officers, agents, representatives, employees, successors and assigns of the
Company and/or its respective affiliates, subsidiaries and direct or indirect
parent entities (collectively, the “Released Parties”) to the extent provided
below (this “General Release”).  The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder.  Terms used herein but
not otherwise defined shall have the meanings given to them in the Agreement.

1.I understand that any payments or benefits paid or granted to me under Section
5 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already
entitled.  I understand and agree that I will not receive certain of the
payments and benefits specified in Sections 5(c), 5(e) or 5(f) of the Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter.  Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.  I acknowledge and agree that all payments and benefits under
Sections 5(c), 5(e) and 5(f) of the Agreement are extinguished and Schedule A
represents any and all payments and benefits that I am entitled to receive.  I
acknowledge that the payments and benefits set forth in Schedule A hereto are
subject to Sections 7, 8 and 9 of the Agreement, which expressly survive the
date of termination of my employment with the Company, which shall be effective
as of [●] (the “Date of Termination”).  As of the Date of Termination, I hereby
resign from any position as an officer, member of the board of managers or
directors (as applicable) or fiduciary of the Company or its affiliates.

2.Except as provided in paragraphs 4, 5 and 13, below and except for the
provisions of the Agreement (including but not limited to Section 16 thereof)
which expressly survive the termination of my employment with the Company, I
knowingly and voluntarily (for myself, my heirs, executors, administrators and
assigns) release and forever discharge the Company and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counterclaims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date that this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have by reason of
any matter, cause, or thing whatsoever, from the beginning of my initial
dealings with the Company to the date of this General Release, including, but
not limited to, any claims arising from or relating in any way to

 

--------------------------------------------------------------------------------

 

my employment relationship with the Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under:  Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the
“Claims”). 

3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief.  Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding.  Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s (or its
affiliates’) organizational documents, the Agreement or otherwise, (iii) any
rights I may have as an equity or security holder in the Company or its
affiliates, (iv) my right to file a charge, testify, assist, or cooperate with
the EEOC, or (v) my rights to unemployment compensation benefits, workers
compensation benefits, claims under the Fair Labor Standards Act, health
insurance benefits under the Consolidated Omnibus Budget Reconciliation Act
(COBRA), or claims with regard to vested benefits under a retirement plan
governed by the Employee Retirement Income Security Act (ERISA).

A-2

 

--------------------------------------------------------------------------------

 

6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied.  I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement.  I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law.  I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release. 

7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

9.I agree that, except to the extent that disclosure is otherwise required by
applicable law, rule or regulation, this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel I have consulted regarding the meaning or effect
hereof or as required by law, and I will instruct each of the foregoing not to
disclose the same to anyone.

10.Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity, or from, subject to
Section 8 of the Agreement, utilizing or disclosing any information in
connection with the defense or prosecution of any matters arising from the
Agreement, any stock option agreement between the Company and me (a “Stock
Option Agreement”) or this General Release.  

11.I hereby acknowledge that Sections 5 through 10 and 12 through 18 of the
Agreement shall survive my execution of this General Release.

12.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release.  I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at

A-3

 

--------------------------------------------------------------------------------

 

the time of entering into this General Release, may have materially affected
this General Release and my decision to enter into it.  

13.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement or any failure to make any payment of Severance Benefits described
in Schedule A after the date hereof.

14.Notwithstanding anything in this General Release to the contrary, this
General Release does not relinquish or diminish in any way any rights I may have
(i) to exercise any rights or benefits that I or my legal representative or
heirs have under any Stock Option Agreement, or (ii) to benefits under any
employee benefit plan that have accrued but not been paid prior to the date of
termination of my employment with the Company.

15.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.

I HAVE READ IT CAREFULLY;

 

2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;

A-4

 

--------------------------------------------------------------------------------

 

 

6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED; 

 

7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:                                             DATED:                                                    




A-5

 

--------------------------------------------------------------------------------

 

[MUST BE COORDINATED WITH SEVERANCE BENEFITS DESCRIBED IN EMPLOYMENT AGREEMENT]

 

SCHEDULE A

 

SEVERANCE BENEFITS

The Company shall provide me with the following, subject to the terms and
conditions set forth in the Agreement and the General Release (including,
without limitation, my continued compliance with Sections 7, 8 and 9 of the
Agreement):

 

1.

Any accrued but unpaid Base Salary and any reimbursable expenses that have not
been reimbursed prior to the date of termination, payable within sixty (60) days
following the date of termination, or such earlier date as may be required by
applicable law.

2.

An amount equal to $[●], consisting of one and one-half times (1.5x) the sum
of  Base Salary plus Target Bonus pursuant to the Normal Payment Schedule for
the Severance Period (as such terms are defined in the Agreement); provided that
to the extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A (as defined in the Agreement),
any such payment scheduled to occur during the first sixty (60) days following
the date of termination shall not be paid until the first regularly scheduled
pay period following the sixtieth (60th) day following the date of termination
and shall include payment of any amount that was otherwise scheduled to be paid
prior thereto.

3.

Any earned but unpaid annual bonus described in Section 4(f) of the Agreement
relating to the calendar year prior to the calendar year in which the date of
termination occurs.

4.

Premiums for my continuation of group health coverage under the Company’s plans
under COBRA at the active employee rates and subject to my timely election of
COBRA beginning on the date of my Separation from Service (as defined Code
Section 409A) for the Severance Period.  The Company may include the premiums
for continued health insurance coverage during the Severance Period in my
taxable income to the extent the Company determines is necessary to comply with
legal and regulatory requirements or guidance.  Notwithstanding the foregoing,
in the event that providing the foregoing coverage would result in the
imposition of excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable), the parties hereby agree to
negotiate in good faith to modify the foregoing provision in such manner as to
avoid the imposition of such excise taxes while also maintaining, to the maximum
extent reasonably possible, the original intent and economic benefits to me and
the Company under Continued Health Insurance (as defined in the Agreement).

A-6

 